1
2                                                                  JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   DR. AMY HALIKMAN,                              Case No. 19-cv-01605-MWF-E
12                Plaintiffs,                       ORDER FOR DISMISSAL WITH
                                                    PREJUDICE
13         v.
                                                    Complaint Filed: March 5, 2019
14   KRISTIN SCHAAD NELSON,
     individually and in her official capacity,     Dept.:      Courtroom 5A
15   and DR. JODY HELMICK, and DR.                  Judge:      Hon. Michael W. Fitzgerald
     ROBER KANTOR, and DR. JEANETTE
16   VELARDE-DUNBAR, and DR.
     MATTHEW SHELLEY, and MR. FRAN
17   CHRISTY, and MS. CELESTE UTLEY,
     and DR. AMIN HAKIM, and DR.
18   WILLIAM O'BRYANT, and UNITED
     HEALTHCARE, inclusive,
19
                  Defendants.
20
21
22         IT IS HEREBY ORDERED that the provisions and conditions of the parties in
23   this action, acting through counsel, hereby stipulate, to the dismissal with prejudice of
24   the entire action, including all claims against all parties, with each party to bear its
25   own attorney’s fees and costs
26
27   Dated: July 11, 2019                    _______________________________
28                                            Hon. Michael W. Fitzgerald
                                      -1-         Case No. 19-cv-01605-MWF-E
                         ORDER FOR DISMISSAL WITH PREJUDICE
